UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 31, 2011 Biostem U.S. Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 333-158560 80-0324801 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1266 Turner Street Clearwater, FL 33756 (Address of Principal Executive Offices) (Zip Code) 727-446-5000 (Registrant’s Telephone Number, Including Area Code) EQUINOX INTERNATIONAL, INC. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02. TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT. See Item 5.02 below. ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGMENTS OF CERTAIN OFFICERS Effective July 31, 2011, Ron Sloma resigned a director and Chief Financial Officer of the Company, his employment agreement with the Company was terminated, and John Satino, the Company’s Vice President, was appointed as interim Chief Financial Officer. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Biostem U.S. Corporation Dated: August 1, 2011 By: /s/Dwight C. Brunoehler Dwight C. Brunoehler, Chief Executive Officer 3
